John M. Kellogg, P. J.:
The claimant, a brickmaker, was required to perform his duties while standing on a pile of brick about fifteen feet above the ground. He was seized “ with an attack of vertigo, or with some similar disorder, which caused him to fall to the frozen ground.” It is urged that his injury was the result of the vertigo and not of an accident, but the findings and proceedings indicate that he was in good health at the time and no reason is given for the fall except the dizziness. The natural inference is that the dizziness, the fall and the injury resulted from the elevated position in which he was standing while performing his work.
*443' Appellants rely, apparently with confidence, upon Matter of Collins v. Brooklyn Union Gas Co. (171 App. Div. 381). In that case the superintendent, who was standing upon the street, fell to the ground and received his injury. There was no apparent cause for the fall aside from an attack of cardiac syncope to which the previous condition of his heart predisposed him. Here the fainting and the fall were caused by the conditions under which the man was working.
We conclude the award should be affirmed.
Award unanimously affirmed.